Citation Nr: 1642558	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for avascular necrosis, status post right hip arthroplasty ("right hip disability"), to include as secondary to the service-connected left knee, postoperative, with arthritis and functional limitations ("left knee disability").

2.  Entitlement to service connection for left hip arthritis, to include as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for high blood pressure.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to a rating in excess of 20 percent for the left knee disability.

9.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  The February 2011 rating decision denied service connection for left hip arthritis and a right hip disability.  The Veteran subsequently perfected an appeal of service connection for left hip arthritis.  The April 2013 rating decision found that new and material evidence had not been received to reopen the claim for service connection for the right hip disability; denied service connection for PTSD, migraine headaches, high blood pressure, a right knee disability, and sleep apnea; continued a 20 percent rating for the left knee disability; and denied entitlement to a TDIU.

In October 2013, the Veteran notified the Board that he did not want a Board hearing on the issue of service connection for left hip arthritis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of service connection for left hip arthritis, the Veteran contends that his service-connected left knee disability has caused left hip problems.  He asserts specifically that the left knee disability restricts his movements and affects his gait, which caused the left hip problems.  See the November 2009 statement; January 2012 notice of disagreement.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

The Veteran was afforded a VA examination in December 2010 to determine the nature and etiology of any current left hip diagnosis.  In February 2011, a VA medical opinion was provided.  After reviewing the Veteran's claims file, including the December 2010 examination report, a VA physician opined that the Veteran's left hip arthritis was not caused by or the result of his service-connected left knee disability.  The VA doctor did not, however, render a medical opinion as to whether the left knee disability aggravated or worsened the left hip arthritis.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

38 C.F.R. § 3.310, disabilities that are proximately due to, or aggravated by, service-connected disease or injury, provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not, however, concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310. 

The Board therefore finds that the AOJ should ask the examiner who provided the February 2011 medical opinion (or a suitable replacement) to prepare an addendum and opine on whether the Veteran's left hip arthritis has been aggravated by the service-connected left knee disability. 

With regard to the remaining issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip disability; service connection for PTSD, migraine headaches, high blood pressure, right knee disability, and sleep apnea; an increased rating for the left knee disability; and entitlement to a TDIU, the Veteran submitted a timely notice of disagreement in September 2013.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, updated VA treatment records should be associated with the claims file on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from August 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the VA examiner who provided the February 2011 VA medical opinion (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left hip arthritis is caused or aggravated by the service-connected left knee disability. 

If the examiner finds that the left hip arthritis is aggravated by the service-connected left knee disability, the examiner should report the degree of severity of the left hip arthritis before the onset of aggravation and report the current level of severity of the left hip arthritis. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  After completing the above development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

4.  Issue an SOC to the Veteran and his representative addressing the issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip disability; service connection for PTSD, migraine headaches, high blood pressure, right knee disability, and sleep apnea; an increased rating for the left knee disability; and entitlement to a TDIU.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




